DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








        NO. 12-06-00028-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
MACK DWAYNE MILLER,            §          APPEAL
FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  The motion is
signed by Appellant and his counsel.  No
decision having been delivered by this Court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered July 5, 2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
(DO
NOT PUBLISH)